On Return to Remand

McMILLAN, Judge.
On September 27, 1996, we remanded this cause to the juvenile court with instructions to conduct a hearing in which the parties and the court could clarify the nature of the charges against the appellant. It was not clear from the record whether this case involved an adjudication of delinquency for possession of marijuana, in which case this court would be the proper court to which to appeal, or whether it involved a petition of a child in need of supervision based on ungovernable behavior, in which case the proper appellate court would be the Court of Civil Appeals.
The trial court, having complied with this court’s instruction, issued an order finding the appellant to be a child in need of supervision. Therefore, jurisdiction of this cause lies with the Court of Civil Appeals.
Accordingly, this appeal is due to be transferred to the Alabama Court of Civil Appeals. Rule 28(D), Alabama Rules of Juvenile Procedure.
APPEAL TRANSFERRED.
All Judges concur.